      Case 4:20-cv-00960 Document 1 Filed 12/17/20 Page 1 of 9 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION


UNITED STATES OF AMERICA                         §
Plaintiff                                        §
                                                 §
v.                                               §       No. 4:20-CV-00960
                                                 §
$902,746.64 in UNITED STATES                     §
CURRENCY, ET AL                                  §
Defendant                                        §



                VERIFIED COMPLAINT FOR FORFEITURE IN REM

        In accordance with Fed. R. Civ. P. Supplemental Rule G(2), the United States of

America, Plaintiff, brings this complaint and alleges as follows:

Nature of the Action

        1.      This is an action to forfeit property to the United States for a violation of 21

U.S.C. § 846 (Conspiracy to Distribute Methamphetamine, Heroin, Marijuana, and

Cocaine), and 18 U.S.C. § 1956 (Conspiracy to Commit Money Laundering).

Defendant In Rem

        2.      The Defendant Property is:

                a.      $902,746.64 seized from Wells Fargo Bank Account #2525,

                b.      $234,775.25 seized from Zameer Lokhandwalla on June 18, 2020,


U.S. v. $902,746.64, et al, in United States Currency - COMPLAINT
Page 1 f 9
      Case 4:20-cv-00960 Document 1 Filed 12/17/20 Page 2 of 9 PageID #: 2




                c.      $34,424.46 seized from Whitney and Hancock Bank Account #0205

on June 19, 2020,

                d.      $27,181.88 seized from Wells Fargo Bank Account #9841 on June

19, 2020,

                e.      $899.00 seized from Zameer Lokhandwalla on June 18, 2020,

                f.      2016 Mercedes Benz GL450, VIN: 4JGDF6EEXGA667374, seized

from Zameer Lokhandwalla on June 18, 2020,

                g.      2016 Land Rover, VIN: SALGS2EF9GA247404, seized from

Zameer Lokhandwalla on June 18, 2020,

                h.      2015 BMW i8 Coupe VIN: ****2966 seized by the DEA on June

22, 2020 in Plano, TX.

                i.      Gold Coins and Gold bars seized from Zameer Lokhandwalla on

June 18, 2020:

                        1. Ten 1 oz Canadian Maple Leaf Gold $50 coins,

                        2. Two 1 oz Canadian Maple Leaf Gold $50 coins,

                        3. One 1 oz 2011 U.S. American Eagle Gold $50 coin,

                        4. One 1913 U.S. Indian Quarter Eagle Gold Coin,

                        5. Four 1927 Great Britain Sovereign Gold Coins,

                        6. Three Great Britain Sovereign Gold Coins,

                        7. One Middle East Gold Round,

U.S. v. $902,746.64, et al, in United States Currency - COMPLAINT
Page 2 f 9
      Case 4:20-cv-00960 Document 1 Filed 12/17/20 Page 3 of 9 PageID #: 3




                        8. One 1/10th oz 2006 U.S. American Eagle Gold Coin,

                        9. Five 37.5 grams CM Assayers .999 Find Gold Bullion Bars,

                        10. Two 5 Gram PAMP .999 Find Gold Bullion Bars,

                        11. One 10 Grams Pert Mint .999 Fine Gold Bullion Bar,

                        12. One 1 oz PAMP Fine Gold Bullion Bar,

                        13. One 100 Grams Valcambi Suisse .999 Fine Gold Bullion Bar,

                        14. Four 1 oz .999 Fine Gold Bullion Bars.

                j. Assorted Jewelry seized from Zameer Lokhandwalla on June 18, 2020:

                        1. One Diamond Engagement Ring by Dayanii in 18K White Gold,

                        2. One Diamond Engagement Ring by “KC” in 14K White Gold,

                        3. One Pave Diamond Cat Pendant in 14K White Gold,

                        4. One Diamond Semi-Mount by “Rayalty” in 18K White Gold,

                        5. One Princess Diamond Engagement Ring in 14K Yellow Gold,

                        6. One Ruby and Diamond Fashion Ring in 18K Yellow Gold,

                        7. One Diamond Free-Form Ring in 18K Two Tone Gold,

                        8. One Diamond Fashion Ring in 14K White Gold,

                        9. One Pearl and Diamond Fashion Ring in 18K Yellow Gold,

                        10. One Saddle Style Diamond Fashion Ring in White Gold,

                        11. One Diamond Fashion Ring by “Rayalty” in 18K Two Tone

Gold,

U.S. v. $902,746.64, et al, in United States Currency - COMPLAINT
Page 3 f 9
      Case 4:20-cv-00960 Document 1 Filed 12/17/20 Page 4 of 9 PageID #: 4




                        12. One Double Trillian Diamond Engagement Ring in 14K Yellow

Gold,

                        13. One Rolex GMT Master II Serial No. KX606885,

                k. Assorted Jewelry seized from Zameer Lokhandwalla on June 18, 2020:

                        1. One Pave Diamond Cat Pendant in 14K White Gold – 30.5

Grams,

                        2. One Mens Audemars Piquet Royal Oak Offshore Watch,

                l. Assorted Jewelry seized from Reshma Damanwalla on June 18, 2020:

                        1. One Ruby and Diamond Ring in 18K White Gold,

                        2. One Ring Style Diamond Pendant by “Rayalty” in 14K Two Tone

Gold,

                        3. One Cartier Diamond Bracelet in 18K Yellow Gold,

                        4. One Diamond Solitaire Earring 14K White Gold,

                        5. One Diamond Bracelet in 14K White Gold, and

                        6. One Rolex Perpetual Datejust

(hereinafter, collectively, “Defendant Property”).

Jurisdiction and Venue

        3.      The Court has subject matter jurisdiction over an action commenced by the

United States pursuant to 28 U.S.C. § 1345, and over an action for forfeiture pursuant to

28 U.S.C. § 1355(a).

U.S. v. $902,746.64, et al, in United States Currency - COMPLAINT
Page 4 f 9
        Case 4:20-cv-00960 Document 1 Filed 12/17/20 Page 5 of 9 PageID #: 5




         4.     The Court has in rem jurisdiction over the Defendant Property pursuant to

28 U.S.C. § 1355(b)(1)(A) because acts or omissions giving rise to the forfeiture occurred

in this district.

         5.     Venue is proper in this district pursuant to 28 U.S.C. § 1355(b)(1)(A)

because acts or omissions giving rise to the forfeiture occurred in this district.

Basis for Forfeiture

         6.     The Defendant Property is subject to forfeiture pursuant to 21 U.S.C. §

881(a)(6), because it is moneys, negotiable instruments, securities, or other things of

value furnished or intended to be furnished by any person in exchange for a controlled

substance or listed chemical in violation of 21 U.S.C. § 846, or proceeds traceable to

such an exchange; and pursuant to 18 U.S.C. § 981 because it is any property, real or

personal, involved in a transaction or attempted transaction in violation of 18 U.S.C. §§

1956, 1957, or 1960, or any property traceable to such property.

Facts

         7.     The facts and circumstances supporting the forfeiture of the above-

described property are briefed below and contained in the Affidavit of Special Agent

Marcus West, which is attached hereto and incorporated herein by reference.

         a.     In July 2019, law enforcement initiated a Federal Narcotics and Money

Laundering investigation targeting a Drug Trafficking Organization (hereinafter, “DTO”)



U.S. v. $902,746.64, et al, in United States Currency - COMPLAINT
Page 5 f 9
      Case 4:20-cv-00960 Document 1 Filed 12/17/20 Page 6 of 9 PageID #: 6




based in Durango, Mexico, Plano, Frisco, Carrollton, Lewisville, Rockwall, Fort Worth,

Arlington and Dallas, Texas.

        b.      In August 2019, law enforcement identified Zameer Lokhandwalla

(hereafter, “Lokhandwalla”) as money launder for the DTO based in the Dallas and

Plano, Texas areas, an area within the Eastern District of Texas.

        c.      Law enforcement identified Lokhandwalla as a DTO money launder who

worked closely with the DTO, where Lokhandwalla received deliveries of multi-

thousands in drug proceeds and that Lokhandwalla . In 2019, CS1 delivered a plastic bag

containing drug proceeds to Lokhandwalla purchased numerous properties and vehicles

for other DTO members to avoid law enforcement detection.

        d.      On June 18, 2020, as part of a search and arrest operation targeting

Lokhandwalla and his DTO members, law enforcement seized approximately $1.8

million in drug proceeds, a combined 42 kilograms of heroin and cocaine, 100,000 Xanax

pills, jewelry, 22 firearms, and 21 vehicles.

        e.      On that same date, law enforcement executed search warrant at 1707

Torrey Pines Lane, Frisco, Texas, the residence of Lokhandwalla, which resulted in the

discovery and seizing of $234,775.25 U.S. Currency, a large amount of jewelry and two

(2) vehicles. Analysis of seized documents showed Lokhandwalla owned two bank

accounts, x2515 and x9841, at Wells Fargo and one bank account at Hancock and



U.S. v. $902,746.64, et al, in United States Currency - COMPLAINT
Page 6 f 9
      Case 4:20-cv-00960 Document 1 Filed 12/17/20 Page 7 of 9 PageID #: 7




Whitney x0205. Through a subsequent warrant Agents discovered and seized over

$900,000 in U.S. currency amongst the three accounts.

        Potential Claimants

        8.      The known potential claimants to the Defendant Property are:

                a. Zameer Lokhandwalla, 1707 Torrey Pines Lane, Frisco, Texas 75034,

                b. Reshma Damanwala, 1707 Torrey Pines Lane, Frisco, Texas 75034,

                c. Tom Pappas, Burleson Pate & Gibson, LLP, 900 Jackson Street, Suite

        330, Dallas, Texas 75202.

Claim for Relief

        9.      The United States respectfully requests that the Court forfeit the Defendant

Property to the United States, award costs and disbursements in this action to the United

States, and order any other relief that the Court deems appropriate.




                                                                Respectfully submitted,

                                                                STEPHEN J. COX
                                                                UNITED STATES ATTORNEY

                                                                 /s/ Kevin McClendon
                                                                Kevin McClendon
                                                                Assistant United States Attorney
                                                                State Bar No. 13408620
                                                                101 East Park Blvd., Suite 500
                                                                Plano, Texas 75074

U.S. v. $902,746.64, et al, in United States Currency - COMPLAINT
Page 7 f 9
      Case 4:20-cv-00960 Document 1 Filed 12/17/20 Page 8 of 9 PageID #: 8




                                                                (972) 509-1201
                                                                (972) 509-1209 (fax)


                CERTIFICATION OF FILING OF MOTION TO SEAL

        Pursuant to Local Rule CV-5(a)(7)(A), undersigned counsel certifies that on

December 17, 2020, Plaintiff filed a Motion to Seal Affidavit Supporting the Complaint

for Forfeiture In Rem. [Doc. #2]



                                                                /s/ Kevin McClendon
                                                                KEVIN MCCLENDON
                                                                Assistant United States Attorney




U.S. v. $902,746.64, et al, in United States Currency - COMPLAINT
Page 8 f 9
Case 4:20-cv-00960 Document 1 Filed 12/17/20 Page 9 of 9 PageID #: 9




   12/17/2020
Case 4:20-cv-00960 Document 1-1 Filed 12/17/20 Page 1 of 1 PageID #: 10




                  Affidavit Supporting the
           Complaint for Forfeiture In Rem
                       Filed Under Seal
     Case 4:20-cv-00960 Document 1-2 Filed 12/17/20 Page 1 of 2 PageID #: 11




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

UNITED STATES OF AMERICA                           §
Plaintiff,                                         §
                                                   §
v.                                                 §   No. 4:20-cv-00960
                                                   §
$902,746.64 IN UNITED STATES                       §
CURRENCY, et al                                    §
Defendant.                                         §

                     ORDER FOR WARRANT OF ARREST IN REM

TO:     The Clerk of the Court, United States District Court for the Eastern District of
        Texas

        WHEREAS, on December 17, 2020, the United States of America filed a verified

complaint for civil forfeiture in the United States District Court for the Eastern District of

Texas against the defendant property, alleging that the property is subject to seizure and

civil forfeiture to the United States for the reasons alleged in the complaint; and

        WHEREAS, the Court, having reviewed the Complaint and the Government’s

Application for Warrant of Arrest in Rem, finds, the defendant property is currently in the

possession, custody, or control of the United States; and

        WHEREAS, Supplemental Rule G(3)(b)(i) provides that the clerk must issue a

warrant to arrest the property if it is in the government’s possession, custody, or control;

        YOU ARE, THEREFORE, HEREBY COMMANDED to issue an arrest warrant

in rem for the defendant property pursuant to Supplemental Rule G(3)(b)(i); and

        YOU ARE FURTHER COMMANDED to deliver the arrest warrant in rem to a



Order for Warrant of Arrest in Rem - Page 1 of 2
    Case 4:20-cv-00960 Document 1-2 Filed 12/17/20 Page 2 of 2 PageID #: 12




person or organization authorized to execute it who may be a marshal or any other United

States officer or employee, someone under contract with the United States, or someone

specially appointed by the Court for that purpose, pursuant to Supplemental Rule

G(3)(c)(i).

        IT IS SO ORDERED,




Order for Warrant of Arrest in Rem - Page 2 of 2
     Case 4:20-cv-00960 Document 1-3 Filed 12/17/20 Page 1 of 5 PageID #: 13




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

UNITED STATES OF AMERICA                    §
Plaintiff,                                  §
                                            §
v.                                          §     No. 4:20-cv-00960
                                            §
$902,746.64 IN UNITED STATES                §
CURRENCY, et al                             §
Defendant.                                  §

                              WARRANT OF ARREST IN REM

TO:     The United States Marshals Service for the Eastern District of Texas and/or any
        other United States officer or employee, someone under contract with the United
        States, or someone specially appointed by the court.

        On December 17, 2020, the United States filed a verified complaint for civil

forfeiture in the United States District Court for the Eastern District of Texas against the

following:

                a.      $902,746.64 seized from Wells Fargo Bank Account #2525,

                b.      $234,775.25 seized from Zameer Lokhandwalla on June 18, 2020,

                c.      $34,424.46 seized from Whitney and Hancock Bank Account #0205

on June 19, 2020,

                d.      $27,181.88 seized from Wells Fargo Bank Account #9841 on June

19, 2020,

                e.      $899.00 seized from Zameer Lokhandwalla on June 18, 2020,

                f.      2016 Mercedes Benz GL450, VIN: 4JGDF6EEXGA667374, seized

from Zameer Lokhandwalla on June 18, 2020,
Warrant of Arrest in Rem – Page 1 of 5
    Case 4:20-cv-00960 Document 1-3 Filed 12/17/20 Page 2 of 5 PageID #: 14




                g.      2016 Land Rover, VIN: SALGS2EF9GA247404, seized from

Zameer Lokhandwalla on June 18, 2020,

                h.      2015 BMW i8 Coupe VIN: ****2966 seized by the DEA on June

22, 2020 in Plano, TX.

                i.      Gold Coins and Gold bars seized from Zameer Lokhandwalla on

June 18, 2020:

                        1. Ten 1 oz Canadian Maple Leaf Gold $50 coins,

                        2. Two 1 oz Canadian Maple Leaf Gold $50 coins,

                        3. One 1 oz 2011 U.S. American Eagle Gold $50 coin,

                        4. One 1913 U.S. Indian Quarter Eagle Gold Coin,

                        5. Four 1927 Great Britain Sovereign Gold Coins,

                        6. Three Great Britain Sovereign Gold Coins,

                        7. One Middle East Gold Round,

                        8. One 1/10th oz 2006 U.S. American Eagle Gold Coin,

                        9. Five 37.5 grams CM Assayers .999 Find Gold Bullion Bars,

                        10. Two 5 Gram PAMP .999 Find Gold Bullion Bars,

                        11. One 10 Grams Pert Mint .999 Fine Gold Bullion Bar,

                        12. One 1 oz PAMP Fine Gold Bullion Bar,

                        13. One 100 Grams Valcambi Suisse .999 Fine Gold Bullion Bar,

                        14. Four 1 oz .999 Fine Gold Bullion Bars.

                j. Assorted Jewelry seized from Zameer Lokhandwalla on June 18, 2020:

                        1. One Diamond Engagement Ring by Dayanii in 18K White Gold,

Warrant of Arrest in Rem – Page 2 of 5
    Case 4:20-cv-00960 Document 1-3 Filed 12/17/20 Page 3 of 5 PageID #: 15




                        2. One Diamond Engagement Ring by “KC” in 14K White Gold,

                        3. One Pave Diamond Cat Pendant in 14K White Gold,

                        4. One Diamond Semi-Mount by “Rayalty” in 18K White Gold,

                        5. One Princess Diamond Engagement Ring in 14K Yellow Gold,

                        6. One Ruby and Diamond Fashion Ring in 18K Yellow Gold,

                        7. One Diamond Free-Form Ring in 18K Two Tone Gold,

                        8. One Diamond Fashion Ring in 14K White Gold,

                        9. One Pearl and Diamond Fashion Ring in 18K Yellow Gold,

                        10. One Saddle Style Diamond Fashion Ring in White Gold,

                        11. One Diamond Fashion Ring by “Rayalty” in 18K Two Tone

Gold,

                        12. One Double Trillian Diamond Engagement Ring in 14K Yellow

Gold,

                        13. One Rolex GMT Master II Serial No. KX606885,

                k. Assorted Jewelry seized from Zameer Lokhandwalla on June 18, 2020:

                        1. One Pave Diamond Cat Pendant in 14K White Gold – 30.5

Grams,

                        2. One Mens Audemars Piquet Royal Oak Offshore Watch,

                l. Assorted Jewelry seized from Reshma Damanwalla on June 18, 2020:

                        1. One Ruby and Diamond Ring in 18K White Gold,

                        2. One Ring Style Diamond Pendant by “Rayalty” in 14K Two Tone

Gold,

Warrant of Arrest in Rem – Page 3 of 5
    Case 4:20-cv-00960 Document 1-3 Filed 12/17/20 Page 4 of 5 PageID #: 16




                        3. One Cartier Diamond Bracelet in 18K Yellow Gold,

                        4. One Diamond Solitaire Earring 14K White Gold,

                        5. One Diamond Bracelet in 14K White Gold, and

                        6. One Rolex Perpetual Datejust

(collectively, defendant property)

alleging that the property is subject to seizure and forfeiture to the United States for the

reasons alleged in the complaint.

        The defendant property is currently in the possession, custody, or control of the

United States.

        In these circumstances, Supplemental Rule G(3)(b)(i) directs the Clerk of the

Court to issue an arrest warrant in rem for the defendant property.

        Supplemental Rule G(3)(c)(i) provides that the warrant of arrest in rem must be

delivered to a person or organization authorized to execute it who may be a marshal or

any other United States officer or employee, someone under contract with the United

States, or someone specially appointed by the court for that purpose.

        YOU ARE COMMANDED to do the following:

        1.      To arrest the defendant property as soon as practicable by serving a copy of

this warrant on the custodian in whose possession, custody or control the property is

presently found, and to use whatever means may be appropriate to protect and maintain it

in your custody until further order of this Court.




Warrant of Arrest in Rem – Page 4 of 5
    Case 4:20-cv-00960 Document 1-3 Filed 12/17/20 Page 5 of 5 PageID #: 17




         2.     Promptly after execution of this process, to file the same in this Court with

your return thereon, identifying the individual(s) upon whom copies were served and the

manner employed.

Dated:


                                                   DAVID O’TOOLE
                                                   Clerk of the Court
                                                   United States District Court for the
                                                   Eastern District of Texas



                                                   By:    __________________________
                                                          Deputy Clerk




Warrant of Arrest in Rem – Page 5 of 5
                           Case 4:20-cv-00960 Document 1-4 Filed 12/17/20 Page 1 of 1 PageID #: 18
2JS 44 (Rev. 11/04)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

I. (a)     PLAINTIFFS                                                                                          DEFENDANTS
         United States of America                                                                               $902,746.64 in U.S. currency, et al

    (b) County of Residence of First Listed Plaintiff                                                          County of Residence of First Listed Defendant              Collin
                               (EXCEPT IN U.S. PLAINTIFF CASES)                                                                             (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                       NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                              LAND INVOLVED.

   (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                    Attorneys (If Known)
  Kevin McClendon, USAO, 101 E. Park Blvd., Suite 500
  Plano, Texas 75074 (972) 509-1201
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                          III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                            (For Diversity Cases Only)                                     and One Box for Defendant)
✘
u   1    U.S. Government                 u 3 Federal Question                                                                         PTF     DEF                                         PTF      DEF
           Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State          u 1     u 1     Incorporated or Principal Place      u 4 u4
                                                                                                                                                      of Business In This State

u2       U.S. Government                 u 4 Diversity                                                 Citizen of Another State      u 2       u 2    Incorporated and Principal Place     u 5      u 5
           Defendant                                                                                                                                     of Business In Another State
                                                  (Indicate Citizenship of Parties in Item III)
                                                                                                       Citizen or Subject of a       u 3       u 3    Foreign Nation                       u 6      u 6
                                                                                                         Foreign Country
IV. NATURE OF SUIT                   (Place an “X” in One Box Only)
          CONTRACT                                           TORTS                                     FORFEITURE/PENALTY                       BANKRUPTCY                      OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY              u 610 Agriculture                u 422 Appeal 28 USC 158          u   400 State Reapportionment
u   120 Marine                       u    310 Airplane                 u 362 Personal Injury -         u 620 Other Food & Drug          u 423 Withdrawal                 u   410 Antitrust
u   130 Miller Act                   u    315 Airplane Product              Med. Malpractice           ✘ 625 Drug Related Seizure
                                                                                                       u                                       28 USC 157                u   430 Banks and Banking
u   140 Negotiable Instrument                Liability                 u 365 Personal Injury -                of Property 21 USC 881                                     u   450 Commerce
u   150 Recovery of Overpayment      u    320 Assault, Libel &              Product Liability          u   630 Liquor Laws                   PROPERTY RIGHTS             u   460 Deportation
       & Enforcement of Judgment             Slander                   u 368 Asbestos Personal         u   640 R.R. & Truck             u 820 Copyrights                 u   470 Racketeer Influenced and
u   151 Medicare Act                 u    330 Federal Employers’            Injury Product             u   650 Airline Regs.            u 830 Patent                            Corrupt Organizations
u   152 Recovery of Defaulted                Liability                      Liability                  u   660 Occupational             u 840 Trademark                  u   480 Consumer Credit
       Student Loans                 u    340 Marine                    PERSONAL PROPERTY                     Safety/Health                                              u   490 Cable/Sat TV
       (Excl. Veterans)              u    345 Marine Product           u 370 Other Fraud               u   690 Other                                                     u   810 Selective Service
u   153 Recovery of Overpayment              Liability                 u 371 Truth in Lending                      LABOR                  SOCIAL SECURITY                u   850 Securities/Commodities/
        of Veteran’s Benefits        u    350 Motor Vehicle            u 380 Other Personal            u   710 Fair Labor Standards     u 861 HIA (1395ff)                      Exchange
u   160 Stockholders’ Suits          u    355 Motor Vehicle                 Property Damage                   Act                       u 862 Black Lung (923)           u   875 Customer Challenge
u   190 Other Contract                       Product Liability         u 385 Property Damage           u   720 Labor/Mgmt. Relations    u 863 DIWC/DIWW (405(g))                12 USC 3410
u   195 Contract Product Liability   u    360 Other Personal                Product Liability          u   730 Labor/Mgmt.Reporting     u 864 SSID Title XVI             u   890 Other Statutory Actions
u   196 Franchise                            Injury                                                           & Disclosure Act          u 865 RSI (405(g))               u   891 Agricultural Acts
      REAL PROPERTY                        CIVIL RIGHTS                 PRISONER PETITIONS             u   740 Railway Labor Act          FEDERAL TAX SUITS              u   892 Economic Stabilization Act
u   210 Land Condemnation            u    441 Voting                   u 510 Motions to Vacate         u   790 Other Labor Litigation   u 870 Taxes (U.S. Plaintiff      u   893 Environmental Matters
u   220 Foreclosure                  u    442 Employment                      Sentence                 u   791 Empl. Ret. Inc.               or Defendant)               u   894 Energy Allocation Act
u   230 Rent Lease & Ejectment       u    443 Housing/                     Habeas Corpus:                      Security Act             u 871 IRS—Third Party            u   895 Freedom of Information
u   240 Torts to Land                        Accommodations            u   530 General                                                       26 USC 7609                        Act
u   245 Tort Product Liability       u    444 Welfare                  u   535 Death Penalty                                                                             u   900Appeal of Fee Determination
u   290 All Other Real Property      u    445 Amer. w/Disabilities -   u   540 Mandamus & Other                                                                                 Under Equal Access
                                             Employment                u   550 Civil Rights                                                                                     to Justice
                                     u    446 Amer. w/Disabilities -   u   555 Prison Condition                                                                          u   950 Constitutionality of
                                             Other                                                                                                                              State Statutes
                                     u    440 Other Civil Rights

V. ORIGIN                   (Place an “X” in One Box Only)                                                                                                                               Appeal to District
                                                                                                                  Transferred from                                                       Judge from
✘
u1       Original        u 2    Removed from                u 3Remanded from                      u4
                                                                                            Reinstated or                u 5
                                                                                                                  another district    u 6 Multidistrict                        u 7       Magistrate
         Proceeding             State Court                    Appellate Court              Reopened              (specify)                  Litigation                                  Judgment
                                        Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                             This is an in rem civil forfeiture proceeding pursuant to 21 USC 881
VI. CAUSE OF ACTION                         Brief description of cause:

VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                    DEMAND $                                 CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER F.R.C.P. 23                                                                                                          JURY DEMAND:         u Yes     u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER

DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD
    12/17/2020                                                                          /s/ Kevin McClendon
FOR OFFICE USE ONLY

    RECEIPT #                    AMOUNT                                      APPLYING IFP                                    JUDGE                           MAG. JUDGE
